Order, so far as appealed from, unanimously modified to the extent of allowing defendant to cross-examine orally the four physicians whose depositions are to be taken and to permit plaintiff to examine such witnesses orally in redirect examination, on condition that defendant pay the expenses incident thereto, which are to include an allowance of $200 to plaintiff to cover the compensation of a representative attending the examination; and, as so modified, affirmed. Ho opinion. Settle order on notice. Present —- Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.